Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10 - 17, 23, 24, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon, U.S. Patent Publication No. 2020/0221428.
Moon teaches:

1. A method for wireless communication at a user equipment (UE), 2comprising: 
	3identifying, by the UE, a capability of the UE to receive a plurality of 4downlink control information (DCIs) (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs) for a plurality of data channels for a first transport 5block, the plurality of DCIs each associated with an acknowledgement information 6transmission occasion occurring after reception of the plurality of data channels (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	7monitoring, by the UE, for the plurality of DCIs according to the identified 8capability (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs); 
	9receiving, by the UE from a base station based at least in part on the 10monitoring, a first DCI and a second DCI scheduling the first transport block, the first DCI 11received in a first control resource set of a first group of control resource sets and the second 12DCI received in a second control resource set of a second group of control resource sets (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	13attempting to decode, by the UE, the first transport block on data channel 14resources of the plurality of data channels indicated by the received first DCI and the 15received second DCI (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006], Moon); and 
	16transmitting, by the UE to the base station during the acknowledgement 17information transmission occasion, acknowledgement information associated with the first 18transport block based at least in part on the attempted decoding (transport blocks are part of the same HARQ process, [0006], this implies a use of acknowledgement information transmission occasion).

17. The method of claim 1, further comprising: 
	2receiving, by the UE, the first DCI and the second DCI, wherein a first total 3downlink assignment index for the first DCI counts both the first DCI and the second DCI, 4and wherein the first and second DCIs are not monitored in a same physical downlink control 5channel monitoring occasion (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]).  

18. The method of claim 1, wherein receiving the first DCI and the second 2DCI comprises: 
	3receiving, by the UE, from the base station, an indication in the first DCI that 4the base station will transmit the second DCI (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]).

110. The method of claim 1, further comprising: 
	2separately counting, by the UE, a first set of one or more downlink assignment 3indices and a second set of one or more downlink assignment indices, wherein the first set of 4one or more downlink assignment indices are associated with DCIs for transport block for 5which a single DCI is transmitted, and the second set of one or more downlink assignment 6indices are associated with DCIs for transport block for which multiple DCIs are transmitted (specific signaling in a downlink assignment index is mainly a matter of design choice and not given much patentable weight).  



	transmitting, by the UE, an indication of a capability of the UE to process one 3or more of the plurality of data channels (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs).2transmitting, by the UE, an indication of a capability of the UE to process one 3or more of the plurality of data channels (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs).  

112. The method of claim 1, wherein the plurality of DCIs indicate a same 2hybrid automatic repeat request process for the first transport block, or a same new data 3indicator, or a combination thereof (TBs belonging to the same HARQ process, [0006]).  

113. The method of claim 1, wherein the received first DCI and the received 2second DCI indicate a same set of resources for transmission of the acknowledgement 3information (TBs belonging to the same HARQ process, [0006]).  

114. The method of claim 1, wherein the received first DCI and the received 2second DCI indicate different sets of resources for transmission of the acknowledgement 3information (TBs belonging to different HARQ processes, [0006]).  

115. The method of claim 1, wherein receiving the first DCI and the second 2DCI comprises: 
	3receiving, by the UE from a first transmission reception point, the first DCI for 4the first transport block on data channel resources of a first data channel of the plurality of 5data channels (See Fig. 4A and 4B, Moon); and 
(See Fig. 4A and 4B, Moon).  

116. The method of claim 1, further comprising: 
	2determining, by the UE, that a first cyclic redundancy check value of the first 3DCI is scrambled with a same radio network temporary identifier as a second cyclic 4redundancy check value of the second DCI, or that a first set of scheduling information in the 5first DCI matches a second set of scheduling information in the second DCI, or a combination 6thereof (DCI is scrambled with RNTI, [0181]); and 
	7attempting to decode, by the UE, a first data signal associated with the first 8DCI and a second data signal associated with the second DCI based at least in part on the 9determining (DCI is scrambled with RNTI, [0181]).  

17. A method for wireless communication at a base station, comprising: Attorney Docket No. PR611.01 (103038.2108)Qualcomm Ref. No. 193632 82 
	receiving, by the base station from a user equipment (UE), an indication of a 3capability of the UE to receive a plurality of downlink control information (DCIs) for a 4plurality of data channels for a first transport block (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs);

	5transmitting, by the base station to the UE, a first DCI of the plurality of DCIs 6scheduling the first transport block, the first DCI transmitted in a first control resource set of 7a first group (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	8transmitting, by the base station to the UE, a second DCI of the plurality of 9DCIs scheduling the first transport block, the second DCI transmitted in a second control 10resource set of a second group of control resource sets (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	11transmitting, by the base station according to the first DCI, a first data signal 12on a first data channel of the plurality of data channels (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	13transmitting, by the base station according to the second DCI, a second data 14signal on a second data channel of the plurality of data channels (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); and 
	15receiving, by the base station from the UE based at least in part on the 16received indication of the capability, acknowledgement information associated with the first 17transport block (transport blocks are part of the same HARQ process, [0006], this implies a use of acknowledgement information transmission occasion).

123. The method of claim 17, wherein a first total downlink assignment 2index for the first DCI counts both the first DCI and the second DCI, and wherein the first 3and second DCIs are not monitored in a same physical downlink control channel monitoring 4occasion (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]).  

(multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]).

126. An apparatus for wireless communication at a user equipment (UE), 2comprising: 
	3a processor (processor, [0050]), 4memory coupled with the processor (memory, [0050]); and 
	5instructions (program, [0050]) stored in the memory and executable by the processor to cause the 6apparatus to: 
	7identify, by the UE, a capability of the UE to receive a plurality of 8downlink control information (DCIs) for a plurality of data channels for a first 9transport block, the plurality of DCIs each associated with an acknowledgement 10information transmission occasion occurring after reception of the plurality of data 11channels (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs); 
	12monitor, by the UE, for the plurality of DCIs according to the identified capability (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); Attorney Docket No. PR611.01 (103038.2108)Qualcomm Ref. No. 193632 84 
	14receive, by the UE from a base station based at least in part on the 15monitoring, a first DCI and a second DCI scheduling the first transport block, the first 16DCI received in a first control resource set of a first group of control resource sets and 17the second DCI received in a second control resource set of a second group of control 18resource sets (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 

	14receive, by the UE from a base station based at least in part on the 15monitoring, a first DCI and a second DCI scheduling the first transport block, the first 16DCI received in a first control resource set of a first group of control resource sets and 17the second DCI received in a second control resource set of a second group of control 18resource sets (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006], Moon, 2020/0221428); 19attempt to decode, by the UE, the first transport block on data channel 20resources of the plurality of data channels indicated by the received first DCI and the 21received second DCI (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); and 
	22transmit, by the UE to the base station during the acknowledgement 23information transmission occasion, acknowledgement information associated with the 24first transport block based at least in part on the attempted decoding (transport blocks are part of the same HARQ process, [0006], this implies a use of acknowledgement information transmission occasion).

130. An apparatus for wireless communication at a base station, comprising: 
	2a processor (processor, [0050]), 3memory coupled with the processor (memory, [0050]); and 
	4instructions stored in the memory (program, [0050]) and executable by the processor to cause the 5apparatus to: 
	6receive, by the base station from a user equipment (UE), an indication 7of a capability of the UE to receive a plurality of downlink control information (DCIs) 8 for a plurality of data channels for a first transport block (it is inherent in the operation of receiving multiple DCIs, the UE must be capable of receiving multiple DCIs and the network must have some knowledge of this capability if it were to schedule multiple DCIs); Attorney Docket No. PR611.01 (103038.2108)Qualcomm Ref. No. 193632 85 

	9transmit, by the base station to the UE, a first DCI of the plurality of 10DCIs scheduling the first transport block, the first DCI transmitted in a first control 11resource set of a first group of (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	12transmit, by the base station to the UE, a second DCI of the plurality of 13DCIs scheduling the first transport block, the second DCI transmitted in a second 14control resource set of a second group of control resource sets (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	15transmit, by the base station according to the first DCI, a first data 16signal on a first data channel of the plurality of data channels (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); 
	17transmit, by the base station according to the second DCI, a second 18data signal on a second data channel of the plurality of data channels (multiple DCIs are utilized to schedule different PDSCH for a same transport block, [0006]); and 
	19receive, by the base station from the UE based at least in part on the 20received indication of the capability, acknowledgement information associated with the first transport block (transport blocks are part of the same HARQ process, [0006], this implies a use of acknowledgement information transmission occasion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 18, 19, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claims 1, 17, and 26 above, and further in view of Medles, U.S. Patent Publication No. 2020/0382207.
Moon teaches a communications system. Moon fails to teach the specific contents of a capability report. Medles teaches the contents of a capability report. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Moon to incorporate the known technique of a capability report as taught by Medles in order to obtain the predictable result of data scheduling.
The combination teaches:




	2transmitting, by the UE, the identified capability to the base station in a UE 3capability report (UE transmits a capability report, [0024], Medles).  

13. The method of claim 2, wherein the UE capability report further 2indicates whether the UE is capable of performing soft combining of the plurality of data 3channels (capability report includes soft combining information, [0024], Medles).

118. The method of claim 17, wherein receiving the indication of the 2capability from the UE comprises: 
	3receiving, by the base station, a UE capability report that includes the 4indication (UE transmits a capability report, [0024], Medles).  

119. The method of claim 18, wherein the UE capability report further 2indicates whether the UE is capable of performing soft combining of the plurality of data 3channels (capability report includes soft combining information, [0024], Medles).

127. The apparatus of claim 26, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
	3transmit, by the UE, the identified capability to the base station in a UE 4capability report (UE transmits a capability report, [0024], Medles).  

(capability report includes soft combining information, [0024], Medles).  

Claims 4, 5, 20, 21, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claims 1, 17, and 26 above, and further in view of Islam, 2020/02282248.
Moon teaches a communication system. Moon does not teach an indication representing a payload size. Islam teaches an indication representing a payload size. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Moon to incorporate the known technique of indicating a payload size as taught by Islam in order to obtain the predictable result of more efficient scheduling.
The combination teaches:

14. The method of claim 1, wherein a payload size of the 2acknowledgement information is based at least in part on the identified capability of the UE to receive the plurality of DCIs for the plurality of data channels for the first transport block (indication field based on payload size, [0023], Islam).  

15. The method of claim 4, wherein a type of the acknowledgement 2information is configured as dynamic and the payload size of the acknowledgement 3information associated with each downlink assignment index is a same size (dynamic HARQ-ACK payload, [0023], Islam).

120. The method of claim 17, wherein a payload size of the 2acknowledgement information is based at least in part on the indicated capability of the UE to 3receive the plurality of DCIs for the plurality of data channels for the first transport block (indication field based on payload size, [0023], Islam).  

121. The method of claim 20, wherein a type of the acknowledgement 2information is configured as dynamic and the payload size of the acknowledgement information associated with each downlink assignment index is a same size (dynamic HARQ-ACK payload, [0023], Islam).

29. The apparatus of claim 26, wherein a payload size of the 2acknowledgement information is based at least in part on the identified capability of the UE 3to receive the plurality of DCIs for the plurality of data channels for the first transport block (indication field based on payload size, [0023], Islam).

Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Islam as applied to claims 4 and 20 above, and further in view of Schober, U.S. Patent Publication No. 2021/0153185.
Moon in view of Islam teaches a communication system with payload indications. The combination does not teach HARQ-ACK having a semi-static size. Schober teaches a HARQ-ACK having a semi-static size. It would have been obvious to one skilled in the art at the time of the filing to modify the combination of Moon in view of Islam to incorporate the known technique 
The combination teaches:

6. The method of claim 4, wherein a type of the acknowledgement 2information is configured as semi-static and the payload size of the acknowledgement 3information associated with each candidate data channel occasion is a same size (HARQ-ACK has semi-static size, [0038], Schober). 

22. The method of claim 20, wherein a type of the acknowledgement 2information is configured as semi-static and the payload size of the acknowledgement 3information associated with each candidate data channel occasion is a same size (HARQ-ACK has semi-static size, [0038], Schober). 

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claims 8 and 24 above, and further in view of Park, U.S. Patent No. 10,638,462.
Moon teaches a communications network. Moon does not teach a relationship between HARQ payloads. Park teaches a relationship between HARQ payloads. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Moon to incorporate the known technique of relating HARQ payloads as taught by Park in order to obtain the predictable result of minimizing overhead signaling.
The combination teaches:

19. The method of claim 8, further comprising: 
	2receiving, by the UE, a DCI associated with a second transport block, wherein 3a first payload size of the acknowledgement information associated with the first transport 4block is different than a second payload size of the acknowledgement information associated 5with the first transport block, and the acknowledgement information associated with the 6second transport block is transmitted with the acknowledgement information associated with 7the first transport block (HARQ payload from a first group is different than the HARQ payload from a second group and is contiguous with the first range of ACK payload sizes, claim 1, Park).

25. The method of claim 24, further comprising: 2transmitting, by the base station, a DCI associated with a second transport 3block, wherein a first payload size of the acknowledgement information associated with the 4first transport block is different than a second payload size of the acknowledgement 5information associated with the first transport block, and the acknowledgement information 6associated with the second transport block is received with the acknowledgement information 7associated with the first transport block (HARQ payload from a first group is different than the HARQ payload from a second group and is contiguous with the first range of ACK payload sizes, claim 1, Park, 10,638,462).
	transmitting, by the base station, a DCI associated with a second transport 3block, wherein a first payload size of the acknowledgement information associated with the 4first transport block is different than a second payload size of the acknowledgement 5information associated with the first transport block, and the acknowledgement information 6associated with the second transport block is received with the acknowledgement information 7associated with the first transport block (HARQ payload from a first group is different than the HARQ payload from a second group and is contiguous with the first range of ACK payload sizes, claim 1, Park).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this office action is utilized to show the state of the art at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463